Citation Nr: 0017399	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, that denied 
the veteran's claim of service connection for migraine 
headaches.

In the veteran's March 1999 substantive appeal (VA Form 9) 
regarding this claim, he requested to appear at a hearing 
before a member of the Board at a local RO.  He later 
informed VA in July 1999 that he no longer wanted a hearing 
and requested that his case be forwarded to the Board for a 
decision.  The case was forwarded to the Board shortly 
thereafter.


REMAND

At the time that the RO informed the veteran of the October 
1998 denial of his claim of service connection for migraine 
headaches, the RO advised him that he needed to submit 
evidence which demonstrated that this condition existed and 
was possibly related to his military service.

The veteran responded to this advice in March 1999 by stating 
that he was unable to provide postservice medical evidence of 
migraine headaches.  He said that his family doctor had since 
deceased and that the records were not available.  He also 
said that his job of recovering any medical records for what 
doctors in the past and the present had declined to treat as 
an illness was unsuccessful.  However, the veteran also said 
that he had been treated for a year at a VA hospital in 
Wilkes-Barre and had complained to the doctor about his 
migraine headaches.  These VA records are considered to be 
constructively before the Board and must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1991).

In the event that the VA records unavailable, the RO should 
once again inform the veteran in writing of the evidence 
necessary to complete his application for service connection 
for migraine headaches.  38 U.S.C.A. § 5103; Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Specifically, "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This sort of evidence 
includes any statement by a physician that migraine headaches 
are due to, or made worse by service-connected disability.  
The veteran should be given the opportunity to attempt to 
secure such a statement from the physician(s) who he believes 
will provide an opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VAMC in 
Wilkes-Barre, Pennsylvania, and obtain 
records of treatment that the veteran may 
have obtained at that facility, 
particularly any records showing 
treatment for migraine headaches.  All 
records obtained should be associated 
with the claims file.  

2.  After completion of the action 
outlined above, the RO should again 
review the veteran's claim of service 
connection for migraine headaches.  If 
the claim of service connection is not 
granted, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative allowing them a 
reasonable opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




